BROWN, District Judge.
The petitioner has duly complied with all the requirements of law and has furnished sufficient proof of his right to be naturalized. Objection is made on behalf of the United States to the granting of the petition.
It is shown that the petitioner has a minor daughter, Celia, a native of Russia, age 11 years, who arrived in Boston July 25, 1912, and was held by the immigration officers as an alien afflicted with trachoma, a dangerous, contagious disease. August 9, 1912, the Acting Secretary of the Department of Commerce and Labor authorized hospital treatment upon the giving of the bond appropriate to such cases. Bond was given August 20, 1912.
[1] That the naturalization of the petitioner will not, under such circumstances, confer upon the daughter citizenship in the United States, is determined by the decision of the Supreme Court in Zartarian v. Billings, 204 U. S. 170, 27 Sup. Ct. 182, 51 L. Ed. 428. See, also, U. S. v. Williams (C. C.) 132 Fed. 894.
Neither does it seem to me that there is force in the suggestion that the naturalization of this petitioner could have any effect to avoid the penalty of the bond.
[2] It is further suggested that in his petition the petitioner gave the names of all his children as residing at Providence, but that the name Celia was not included and the name Ida was given instead. It does not appear, however, that any attempt was made to conceal the parentage or identity of this daughter Celia when she came to this country, and I am unable to find in this discrepancy alone, in the absence .of any attempt to conceal the identity of this daughter, evidence of bad faith, or of such a lack of good moral character as to justify denial of the petition on this ground alone.
The objections are overruled, and the petition for naturalization will be granted.